40 F.3d 1243
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.John Allan DICKSON, Plaintiff Appellant,v.UNITED STATES of America, Defendant Appellee.Sarah H. DICKSON, Plaintiff Appellant,v.UNITED STATES of America, Defendant Appellee.
Nos. 94-1551, 94-1560.
United States Court of Appeals, Fourth Circuit.
Submitted:  September 26, 1994.Decided:  October 17, 1994.

Appeals from the United States District Court for the Eastern District of Virginia, at Alexandria.  Albert V. Bryan, Jr., Senior District Judge.  (CA-94-6-MC, CA-94-7-MC)
John Allan Dickson, Sarah H. Dickson, appellants pro se.
Gary R. Allen, Andrea R. Tebbets, UNITED STATES DEPARTMENT OF JUSTICE, Washington, DC, for appellee.
E.D.Va.
AFFIRMED.
Before ERVIN, Chief Judge, and WILKINSON and HAMILTON, Circuit Judges.
PER CURIAM:


1
Appellants appeal from the district court's orders denying Appellants' motions to quash summonses issued by the Internal Revenue Service to F & M Bank.  Our review of the record and the district court's opinions discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Dickson v. United States, Nos.  CA-94-6-MC;  CA-94-7-MC (E.D. Va.  Feb. 25, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED